Citation Nr: 1425755	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for kidney disease secondary to diabetes mellitus.

4.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy and carpal tunnel syndrome of the upper extremities, to include as due to herbicide exposure and/or secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure and/or secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION


The Veteran served on active duty from June 1963 to June 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned in June 2013.  

The Board is herein reopening the previously denied claim of entitlement to service connection for diabetes mellitus.  Because additional development is necessary before the Board can decide the merits of the claim, the underlying issue of entitlement to service connection for diabetes mellitus, along with issues of entitlement to service connection for kidney disease, ischemic heart disease, peripheral neuropathy and carpal tunnel syndrome of the upper extremities, and peripheral neuropathy of the lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2001 rating decision (notice issued on September 4, 2001), the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus because the evidence did not show that he had service in the Republic of Vietnam or was otherwise exposed to herbicide agents.  The Veteran did not perfect an appeal and new and material evidence was not received within the one-year appeal period.  

2.  The evidence received since the August 2001 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the August 2001 rating decision is new and material and the claim of entitlement to service connection for diabetes mellitus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, service connection for diabetes mellitus was originally denied in an August 2001 rating decision because the evidence did not show that the Veteran had served in the Republic of Vietnam or was otherwise exposed herbicide agents.  The Veteran was notified of the decision and his appellate rights.  He filed a notice of disagreement that VA received on August 30, 2002 and a statement of the case was issued to the Veteran on May 19, 2003.  However, he did not submit a substantive appeal to perfect appeal of this issue.  Additionally, new and material evidence was not received within one year of the determination.  38 C.F.R. § 3.156(b).  Therefore, the decision became final.  

The evidence received since the final August 2001 rating decision is new and material.  In particular, during the Board hearing the Veteran testified that his ship searched the mouth of two rivers in the Republic of Vietnam.  See Board Hearing Transcript (Tr.) at 3.  He asserts that he was exposed to Agent Orange through the use of contaminated distillation water.  Id.  In addition, in a July 2013 letter, a private physician opined that the Veteran's diabetes was directly or substantially related to Agent Orange exposure, noting that the Veteran served in the Navy during the Vietnam era and that his ship used a distillation system to convert river water to drinking and bathing water.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a nexus between his current disability and service and/or evidence relating to herbicide exposure), the petition to reopen is granted.  However, the Board finds, as discussed below, that additional development is necessary before address the merits of this issue. 


ORDER

The petition to reopen the issue of entitlement to service connection for diabetes mellitus is granted; the appeal is allowed to this extent only. 
REMAND

The Veteran contends that his diabetes mellitus and ischemic heart disease are due to Agent Orange exposure during active duty service (directly or presumptively).  He contends that his kidney disease is secondary to diabetes mellitus and that his peripheral neuropathy is either secondary to diabetes mellitus or due to Agent Orange exposure during active duty service.  

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus, ischemic heart disease, and peripheral neuropathy, may be presumptively service-connected if they become manifest to a certain degree within the specified time periods.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The record reflects that the Veteran served aboard USS Benner, a Gearing-class destroyer, during the Vietnam era.  He does not assert that he visited the landmass of Vietnam during his naval service, but does contend that USS Benner searched the mouth of two rivers in Vietnam and that he was exposed to Agent Orange through the distillation of water from contaminated inland waters.  See Board Hearing Tr. at 3, 5-6.  

The Veteran submitted a ship history for USS Benner showing that the ship participated in Operation Sea Dragon, which began on December 24, 1966.  USS Benner patrolled an area five miles off the coast of Vietnam between the mouths of the Song Giang and Hun Giang Rivers.  The ship's history also indicates that USS Benner participated in another Sea Dragon patrol that began on February 8, 1967, and a naval bombardment of the North Vietnamese Coast on February 26, 1967.  The ship returned to Long Beach, California, on May 12, 1967.  

Although the Veteran submitted a copy of USS Benner's deck log for February 10, 1967, the AOJ should obtain the remaining deck logs for the relevant time period (from December 24, 1966 to May 12, 1967) to ascertain whether USS Benner was present in the inland waters of Vietnam.  The AOJ should also obtain a copy of the Veteran's entire service personnel file.  

In June 2013, the Veteran submitted authorization forms (VA Form 21-4142) to allow VA to obtain medical records from St. Mary's - Mayo Clinic and St. Joseph's Hospital.  During the Board hearing, the Veteran stated that he also received treatment from a local doctor in Wells, Minnesota, and the Minneapolis VA Health Care System, to include the Community Based Outpatient Clinic in Mankato.  
See Board Hearing Tr. at 7.  On remand, the AOJ should attempt to obtain all outstanding non-VA and VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's entire service personnel record.  

2.  Contact the appropriate service department and/or records custodian with a request for USS Benner deck logs dated from December 24, 1966, to May 12, 1967.  

3.  With any needed assistance from the Veteran, obtain all relevant treatment records from St. Mary's - Mayo Clinic and St. Joseph's Hospital (See June 2013 VA Form 21-4142s, Authorization and Consent to Release Information to VA); and the local physician who treated the Veteran in Wells, Minnesota (See Board Hearing Tr., at 7).  

4.  As appropriate, contact the U.S. Army and Joint Services Records Research Center (JSRRC) for any assistance in verifying exposure to herbicides - noting the appropriate information, such as the Veteran's service aboard the USS Benner.  Make as many requests as necessary to cover the time period noted above, December 1966 to May 1967.

5.  Obtain all outstanding treatment records for the Veteran from the Minneapolis VA Health Care System, to include the Community Based Outpatient Clinic in Mankato.  

6.  If any of the records in #1-5 are unavailable, document the claims file with the requests and responses and notify the Veteran of this inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

7.  Thereafter, and upon undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


